                                Case 5:20-cv-02431-JGB-SHK Document 1 Filed 11/19/20 Page 1 of 6 Page ID #:1



                                1   Andrew M. Kantor - State Bar No. 303093
                                     Email: akantor@kantorlaw.net
                                2   Glenn R. Kantor - State Bar No. 122643
                                     Email: gkantor@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                4   Northridge, California 91324
                                    Telephone: (818) 886-2525
                                5   Facsimile: (818) 350-6272
                                6   Attorneys for Plaintiff,
                                    MICHAEL KRAUS
                                7
                                8                         UNITED STATES DISTRICT COURT
                                9                       CENTRAL DISTRICT OF CALIFORNIA
                               10
                               11   MICHAEL KRAUS,                              Case No.
                               12                Plaintiff,                     COMPLAINT FOR:
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         vs.
  19839 Nordhoff Street




                                                                                BREACH OF THE EMPLOYEE
       (818) 886 2525




                               14   LIFE INSURANCE COMPANY OF                   RETIREMENT INCOME SECURITY
                                    NORTH AMERICA AND LOWES
                               15   WELFARE PLAN,                               ACT OF 1974; ENFORCEMENT AND
                                                                                CLARIFICATION OF RIGHTS; PRE-
                               16                Defendant.                     JUDGMENT AND POST-JUDGMENT
                               17                                               INTEREST; BREACH OF
                                                                                FIDUCIARY DUTIES AND
                               18                                               ATTORNEYS’ FEES AND COSTS
                               19
                               20
                               21         Plaintiff, Michael Kraus (“Plaintiff”) herein sets forth the allegations of his

                               22   Complaint against Defendants Life Insurance Company of North America (“LINA”)

                               23   and Lowes Welfare Plan (“Lowes” or “Plan”) as follows:
                                                               PRELIMINARY ALLEGATIONS
                               24
                                          1.     “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e),
                               25
                                    (f) and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
                               26
                                    “ERISA”) as it involves a claim by Plaintiff for employee benefits under employee
                               27
                                    benefit plan regulated and governed under ERISA. Jurisdiction is predicated under
                               28

                                                                            1
                                                                        COMPLAINT
                                Case 5:20-cv-02431-JGB-SHK Document 1 Filed 11/19/20 Page 2 of 6 Page ID #:2



                                1   these code sections as well as 28 U.S.C. § 1331 as this action involves a federal
                                2   question. This action is brought for the purpose of recovering benefits under the
                                3   terms of an employee benefit plan, enforcing Plaintiff’s rights under the terms of the
                                4   employee benefit plan, and to clarify Plaintiff’s rights to future benefits under the
                                5   employee benefit plan. Plaintiff seeks relief, including but not limited to: payment of
                                6   benefits; pre-judgment and post-judgment interest, and attorneys’ fees and costs.
                                7         2.     Plaintiff was, at all times relevant, an employee of Lowes Companies,
                                8   Inc. (“Lowes”) and a resident of Riverside County, California.
                                9         3.     Plaintiff is informed and believes that Defendant LINA is a corporation
                               10   with its principal place of business in the State of Pennsylvania, authorized to transact
                               11   and transacting business in the Central District of California and can be found in the
                               12   Central District of California. LINA is the insurer of benefits on long term disability
Northridge, California 91324




                                    (“LTD”) policy number VDT-0980095 (the “Policy”), issued to Lowes Company, Inc.
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14   LINA has its main offices in Riverside County and was a subscriber to the Policy, for
                               15   the benefit of its employees. As such, the Policy was issued and administered within
                               16   this Judicial District. LINA is doing business in the Central District of California, in
                               17   that it covers insureds working and residing in the Central District. Plaintiff is further
                               18   informed and believes that the Plan Administrator has appointed LINA as a fiduciary
                               19   for deciding claims for benefits under the plan, and for deciding any appeals of denied
                               20   claims. LINA administered the claim, interpreted Policy terms, and issued a claim
                               21   denial, all while operating under a conflict of interest, and the bias this created
                               22   adversely affected the claims determination.
                               23         4.     As a benefit of his employment, Plaintiff was provided group LTD
                               24   insurance under the Policy. The Policy is part of an employee welfare benefit plan
                               25   regulated by ERISA, in which Plaintiff was a participant, and pursuant to which
                               26   Plaintiff is entitled to LTD benefits. Pursuant to the terms and conditions of the
                               27   Policy, Plaintiff is entitled to LTD benefits for the duration of Plaintiff’s disability,
                               28   for so long as Plaintiff remains disabled as required under the terms of the Policy.

                                                                              2
                                                                          COMPLAINT
                                Case 5:20-cv-02431-JGB-SHK Document 1 Filed 11/19/20 Page 3 of 6 Page ID #:3



                                1          5.     Plaintiff is informed and believes that the subject Policy was delivered
                                2   to Lowe in the County of Riverside, State of California.
                                3          6.     Plaintiff is informed and believes that the subject Policy was issued or
                                4   renewed on or after January 1, 2012.
                                5          7.     Plaintiff is informed and believes that the subject Policy has an annual
                                6   January 1 anniversary date.
                                7          8.     Defendant LINA can be found in this judicial district and the Policy is
                                8   administered in this judicial district. The LTD claim at issue herein was also
                                9   specifically administered in this judicial district. Thus, venue is proper in this
                               10   judicial district pursuant to 29 U.S.C. § 1132(e)(2).
                               11                              FIRST CLAIM FOR RELIEF
                               12      AGAINST DEFENDANTS LIFE INSURANCE COMPANY OF NORTH
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                AMERICA AND LOWES WELFARE PLAN FOR ERISA
  19839 Nordhoff Street

       (818) 886 2525




                               14                BENEFITS, ENFORCEMENT AND CLARIFICATION OF
                               15       RIGHTS, PRE-JUDGEMENT AND POST-JUDGEMENT INTEREST,
                               16                         AND ATTORNEYS’ FEES AND COSTS
                               17                                 (29 U.S.C. § 1132(a)(1)(B))
                               18          9.     Plaintiff incorporates by reference all preceding paragraphs as though
                               19   fully set forth herein.
                               20          10.    At all times relevant, Plaintiff was employed by Lowes, and was a
                               21   covered participant under the terms and conditions of the Policy. The Policy was
                               22   insured by LINA, and LINA was also the claims administrator and made all decisions
                               23   to pay or deny benefit claims.
                               24          11.    During the course of Plaintiff’s employment, Plaintiff became entitled to
                               25   benefits under the terms and conditions of the Policy. Specifically, while Plaintiff was
                               26   covered under the Policy, Plaintiff suffered a disability rendering Plaintiff disabled as
                               27   defined under the terms of the Policy.
                               28

                                                                             3
                                                                         COMPLAINT
                                Case 5:20-cv-02431-JGB-SHK Document 1 Filed 11/19/20 Page 4 of 6 Page ID #:4



                                1         12.    Pursuant to the terms of the Policy, Plaintiff made a claim to LINA for
                                2   LTD benefits under the Policy. Plaintiff’s last day of work as a result of his disability
                                3   was March 13, 2014. Plaintiff is informed and believes that LINA identifies his claim
                                4   as incident number 3268544-02. Plaintiff’s disabling conditions include but were not
                                5   limited to degenerative disc disease, spinal stenosis, pulmonary obstruction,
                                6   spondylosis, sciatica, osteoarthritis of his hands, chronic pain, diabetes, hypertension,
                                7   and fecal incontinence.
                                8         13.    Plaintiff received benefits for two years but said benefits were terminated
                                9   on June 12, 2016. On August 12, 2016, Plaintiff timely appealed the decision to
                               10   terminate his benefits and on January 6, 2017, LINA overturned the denial.
                               11         14.    On November 7, 2017, LINA once again denied Plaintiff’s LTD benefits
                               12   and on June 5, 2018, LINA sent a letter to Plaintiff claiming an alleged overpayment
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   as a result of a retroactive Social Security award.
  19839 Nordhoff Street

       (818) 886 2525




                               14         15.    Plaintiff timely appealed this denial and on September 12, 2019, LINA
                               15   upheld it decision to deny Plaintiff’s claim.
                               16         16.    Plaintiff has appealed the alleged overpayment, as well as the denial of
                               17   his LTD benefits.
                               18         17.    On October 29, 2020, LINA upheld it’s denial of Mr. Kraus’ claim.
                               19         18.    Defendants LINA and the Plan breached the Policy and violated ERISA
                               20   in the following respects:
                               21                (a)    Failing to pay LTD benefit payments to Plaintiff at a time when
                               22         Defendants knew, or should have known, that Plaintiff was entitled to those
                               23         benefits under the terms of the Policy, as Plaintiff was disabled and unable to
                               24         work and therefore entitled to benefits. Even though Defendants had such
                               25         knowledge, Defendants denied Plaintiff’s LTD benefits;
                               26                (b)    Failing to provide a prompt and reasonable explanation of the
                               27         basis relied on under the terms of the Policy, in relation to the applicable facts
                               28         and Policy provisions, for the denial of Plaintiff’s claims for LTD benefits;

                                                                             4
                                                                         COMPLAINT
                                Case 5:20-cv-02431-JGB-SHK Document 1 Filed 11/19/20 Page 5 of 6 Page ID #:5



                                1                (c)    Failing to adequately describe to Plaintiff any material or
                                2         information necessary for Plaintiff to perfect his claim along with an
                                3         explanation of why such material is or was necessary;
                                4                (d)    Concealing and withholding from Plaintiff the notice requirements
                                5         Defendants were required to provide Plaintiff pursuant to ERISA and the
                                6         regulations promulgated thereunder, 29 C.F.R. § 2560.503-1(f)-(g), inclusive;
                                7         and
                                8                (e)    Failing to properly and adequately investigate the merits of
                                9         Plaintiff’s claim and failing to provide a full and fair review of Plaintiff’s claim.
                               10         19.    Plaintiff is informed and believes and thereon alleges that Defendants
                               11   wrongfully denied his disability benefits under the Policy by other acts or omissions
                               12   of which Plaintiff is presently unaware, but which may be discovered in this future
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   litigation and which Plaintiff will immediately make Defendants aware of once said
  19839 Nordhoff Street

       (818) 886 2525




                               14   acts or omissions are discovered by Plaintiff.
                               15         20.    Following the denial of benefits under the LTD Plan, Plaintiff exhausted
                               16   all administrative remedies required under ERISA, and Plaintiff has performed all
                               17   duties and obligations on Plaintiff’s part to be performed under the Policy.
                               18         21.    As a direct and proximate result of the aforementioned wrongful conduct
                               19   of Defendants, Plaintiff has damages for loss of disability benefits in a total sum to be
                               20   shown at the time of trial.
                               21         22.    As a further direct and proximate result of this improper determination
                               22   regarding Plaintiff’s LTD claim, Plaintiff, in pursuing this action, has been required to
                               23   incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                               24   entitled to have such fees and costs paid by Defendants.
                               25         23.    The wrongful conduct of Defendants has created uncertainty where none
                               26   should exist. Therefore, Plaintiff is entitled to enforce his rights under the terms of the
                               27   Policy and to clarify his right to future benefits under the terms of the Policy.
                               28

                                                                             5
                                                                         COMPLAINT
                                Case 5:20-cv-02431-JGB-SHK Document 1 Filed 11/19/20 Page 6 of 6 Page ID #:6



                                1                                 REQUEST FOR RELIEF
                                2         WHEREFORE, Plaintiff prays for relief against Defendants as follows:
                                3         1.     Payment of disability benefits due Plaintiff;
                                4         2.     An order declaring that Plaintiff is entitled to immediate reinstatement to
                                5   the Plan, with all ancillary benefits to which he is entitled by virtue of his disability,
                                6   and that benefits are to continue to be paid under the Plan for so long as Plaintiff
                                7   remains disabled under the terms of the Plan;
                                8         4.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees
                                9   incurred in pursuing this action;
                               10         5.     Payment of pre-judgment and post-judgment interest as allowed for
                               11   under ERISA; and
                               12         6.     Such other and further relief as this Court deems just and proper.
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14   DATED: November 19, 2020                 KANTOR & KANTOR, LLP
                               15
                                                                             By:          /s/ Andrew M. Kantor
                               16
                                                                                    Andrew M. Kantor
                               17                                                   Attorneys for Plaintiff
                                                                                    Michael Kraus
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                              6
                                                                          COMPLAINT
